Robert E. Landry, Patrick D. Gallaugher, Kevin P. Fontenot, Scofield, Gerard, Pohorelsky, Gallaugher & Landry 901 Lakeshore Drive, Suite 900, Lake Charles, LA 70601, (337) 433-9436, COUNSEL FOR DEFENDANT-APPELLANT: Citgo Petroleum Corporation
Craig Isenberg, Kyle W. Siegel, Joshua O. Cox, Barrasso Usdin Kupperman Freeman & Sarver, LLC, 909 Poydras, 24th Floor, New Orleans, LA 70112, (504) 589-9700, COUNSEL FOR DEFENDANT APPELLANT: Citgo Petroleum Corporation
Wells T. Watson Jake, D. Buford, Baggett, McCall, Burgess, Watson & Gaughan, P. O. Drawer 7820, Lake Charles, LA 70606-7820, (337) 478-8888, COUNSEL FOR PLAINTIFFS-APPELLEES: Albert Doucet, Jr., Debra McZeal, Tommy Mumford, John D. Smith
Richard Elliott Wilson, Somer G. Brown, Cox, Cox, Filo, Camel & Wilson, LLC, 723 Broad Street, Lake Charles, LA 70601, (337) 436-6611, COUNSEL FOR PLAINTIFFS-APPELLEES: Albert Doucet, Jr., Debra McZeal, Tommy Mumford, John D. Smith
Court composed of Sylvia R. Cooks, John D. Saunders, and Elizabeth A. Pickett, Judges.
COOKS, Judge.
For the reasons assigned by this court in Bowling v. CITGO Petroleum Corp. , 18-169 (La.App. 3 Cir. __/__/__), --- So.3d ----, the portion of the trial court's judgment awarding Albert Doucet, Jr., Debra Ann McZeal, Tommy Mumford and John Smith damages for the fear of developing future disease is reversed. We also reverse the trial court's finding that Tommy Mumford and John Smith were exposed to slop oil, as the evidence only showed they were exposed to the air release. In all other respects the judgment of the trial court as to these plaintiffs is affirmed.
AFFIRMED IN PART, REVERSED IN PART, AND RENDERED.
Pickett, J., concurs in part and dissents in part for the reasons assigned in 18-169, Bowling v. CITGO Petroleum Corp.